            Case 3:19-cv-04357-LB Document 1 Filed 07/30/19 Page 1 of 8




 1   Leib M. Lerner (CA State Bar No. 227323)
     Alina A. Ananian (CA State Bar No. 322905)
 2   ALSTON & BIRD LLP
     333 S. Hope Street, 16th Floor
 3   Los Angeles, CA 90071
 4   Telephone: (213) 576-1000
     Facsimile: (213) 576-1100
 5   Email: leib.lerner@alston.com
     Email: alina.ananian@alston.com
 6
     Attorneys for Plaintiff
 7   LINKLATERS LLP
 8
 9                                   UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11   LINKLATERS LLP, a foreign limited liability                Case No.:
     partnership,
12                                                              COMPLAINT FOR:
                    Plaintiff,                                  (1) RECOGNITION OF FOREIGN-
13                                                              COUNTRY MONEY JUDGMENT UNDER
            v.                                                  THE UNIFORM FOREIGN-COUNTRY
14                                                              MONEY JUDGMENTS RECOGNITION
     NEOS INC., a Delaware corporation,                         ACT, CCP § 1713 ET SEQ.; AND
15                                                              (2) RECOGNITION OF FOREIGN-
                    Defendant.                                  COUNTRY MONEY JUDGMENT
16                                                              PURSUANT TO INTERNATIONAL
                                                                COMITY
17
18
19
20
21
22
23
24
25
26
27
28

                                                             1
                               Complaint for Recognition of Foreign-Country Money Judgment
               Case 3:19-cv-04357-LB Document 1 Filed 07/30/19 Page 2 of 8




 1             Plaintiff Linklaters LLP alleges and complains as follows:

 2             1.     This is an action for recognition of a foreign-country money judgment pursuant to the

 3   Uniform Foreign-Country Money Judgments Recognition Act (“UFCMJRA”), California Code Civ.

 4   Proc. § 1713, et seq., and pursuant to principles of international comity.

 5             2.     This Court has jurisdiction over the subject matter of the action under 28 USC §

 6   1332(a)(2) because the amount in controversy exceeds $75,000 exclusive of interest and costs, and

 7   because there is diversity of citizenship between the parties.

 8             3.     Plaintiff Linklaters LLP is a limited liability partnership organized and existing under
 9   the laws of England and Wales, with its principal place of business in London.

10             4.     Defendant Neos Inc. is a corporation organized and existing under the laws of the

11   State of Delaware, with its principal place of business at 6210 Stoneridge Mall Road, Suite 450,

12   Pleasanton, California 94588.

13                                        FIRST CLAIM FOR RELIEF

14         RECOGNITION OF FOREIGN-COUNTRY MONEY JUDGMENT UNDER THE

15                                                  UFCMJRA

16             5.     Plaintiff realleges and incorporates paragraphs 1 through 4 as though fully set forth

17   herein.

18             6.     On or about June 8, 2018, plaintiff filed an action in the High Court of Justice,

19   Business and Property Courts of England and Wales, London Circuit Commercial Court (QBD)

20   asserting a claim against defendant for its failure to pay the plaintiff’s fees under the terms of the

21   contracts between plaintiff and defendant.

22             7.     Each of the relevant contracts between plaintiff and defendant stipulates that the

23   agreement and any non-contractual obligations arising out of or in connection with it are subject to

24   English law and any disputes arising will be subject to exclusive jurisdiction of the English Court.

25             8.     Defendant was duly served with process in the United States and in accordance with

26   English law on September 17, 2018. In accordance with the time limits set out in English law,

27   defendant had 22 days from the date of service to file an acknowledgment of service. Defendant did

28   not file an acknowledgement of service by October 9, 2018. On November 19, 2018 plaintiff asked

                                                            2
                              Complaint for Recognition of Foreign-Country Money Judgment
               Case 3:19-cv-04357-LB Document 1 Filed 07/30/19 Page 3 of 8




 1   the English Court to grant a default judgment based on defendant’s failure to timely file an

 2   acknowledgment of service.

 3             9.    On February 4, 2019, a default judgment in the action was issued in the High Court of

 4   Justice, Business and Property Courts of England and Wales, London Circuit Commercial Court,

 5   Before Christopher Hancock QC, sitting as a judge of the High Court, in favor of plaintiff and

 6   against defendant, in the amount of £278,564.88, together with contractual interest of £14,725.40 on

 7   that sum up to that date, £27,687.54 for plaintiff’s costs of suit, and post-judgment interest at the

 8   statutory rate pursuant to section 17 of the Judgments Act 1838 until the judgment is satisfied. The
 9   judgment is final, conclusive, and enforceable under English law. A certified copy of the judgment is

10   attached hereto as Exhibit A.

11             10.   The applicable exchange rate on the day of entry of the judgment, February 4, 2019,

12   was one United States Dollar to 0.76699 British pounds. In United States Dollars, therefore, the total

13   sum of the judgment on the date it was entered equals $418,490.23 [USD$363,192.32, plus

14   USD$19,198.95 contractual interest, plus USD$36,098.96 costs of suit =$418,490.23]. In addition,

15   plaintiff is entitled to post-judgment interest at the statutory rate pursuant to section 17 of the

16   Judgments Act 1838, which rate is 8%.

17             11.   Defendant was served with a copy of the judgment in California on June 12, 2019.

18             12.   In light of the foregoing, the judgment is entitled to recognition and is (a) conclusive

19   between the parties to the same extent as the judgment of a sister state entitled to full faith and credit

20   in this state would be conclusive; and (b) enforceable in the same manner and to the same extent as a

21   judgment rendered in this state.

22                                      SECOND CLAIM FOR RELIEF

23       RECOGNITION OF FOREIGN-COUNTRY MONEY JUDGMENT PURSUANT TO

24                                      INTERNATIONAL COMITY

25             13.   Plaintiff realleges and incorporates paragraphs 1 through 12 as though fully set forth

26   herein.

27             14.   The Court has authority to recognize foreign-country judgments even in

28   circumstances where the judgments are not within the scope of the UFCMJRA. Cal. Code Civ. Proc.

                                                           3
                             Complaint for Recognition of Foreign-Country Money Judgment
               Case 3:19-cv-04357-LB Document 1 Filed 07/30/19 Page 4 of 8




 1   § 1723.

 2          15.      The judgment is entitled to recognition and enforcement pursuant to traditional

 3   principles of international comity as understood and applied by the courts of the United States and

 4   the State of California.

 5                                             PRAYER FOR RELIEF

 6          WHEREFORE, plaintiff prays for judgment as follows:

 7          1. For judgment against defendant Neos Inc. in the total amount of the English judgment,

 8                namely, as converted to U.S. Dollars, the sum of $418,490.23 [USD$363,192.32, plus

 9                USD$19,198.95 contractual interest, plus USD$36,098.96 costs of suit =$418,490.23];

10          2. Post-judgment interest from the date of the English judgment at the statutory rate

11                pursuant to section 17 of the Judgments Act 1838, which rate is 8%;

12          3. For pre-judgment and post-judgment interest to which plaintiff is entitled pursuant to

13                statute or contract, not included in number 2, above;

14          4. For costs of suit; and

15          5. For such other and further relief as the Court deems proper.

16
17   DATED: July 30, 2019                     ALSTON & BIRD LLP
18
                                              /s/ Alina A. Ananian
19                                                                     Leib M. Lerner
                                                                     Alina A. Ananian
20                                            Attorneys for Linklaters LLP
21
22
23
24
25
26
27
28

                                                              4
                                Complaint for Recognition of Foreign-Country Money Judgment
Case 3:19-cv-04357-LB Document 1 Filed 07/30/19 Page 5 of 8




                 EXHIBIT A
     Case 3:19-cv-04357-LB Document 1 Filed 07/30/19 Page 6 of 8




IN THE HIGH COURT OF JUSTICE                           Claim No. LM-
2018-000110
BUSINESS AND PROPERTY COURTS OF ENGLAND AND WALES
LONDON CIRCUIT COMMERCIAL COURT (QBD)
BEFORE CHRISTOPHER HANCOCK QC, SITTING AS A JUDGE OF THE
HIGH COURT
BETWEEN:
                         LINKLATERS LLP
                                                Claimant / Applicant
                                -and-


                             NEOS INC
                                           Defendant / Respondent



                               ORDER


UPON THE APPLICATION of the Claimant for default judgment;
AND UPON READING the written evidence filed in support of the
application;
AND UPON reading the Court file;
AND UPON a hearing on 1 February 2019;
AND UPON hearing Counsel for the Claimant
IT IS ORDERED that:
  1. There be judgment in default for the Claimant's claim.
  2. The Defendant pay the Claimant the sum of £293,290.28, being
     £278,564.88 which is the sum due from the Defendant, and
     £14,725.40 which is the contractual interest accrued on that sum
     up to the date of this order.
  3. The Defendant pay the Claimant’s costs of and occasioned by the
     claim and the application, summarily assessed in the sum of
     £27,687.54.
      Case 3:19-cv-04357-LB Document 1 Filed 07/30/19 Page 7 of 8




  4. The sums awarded in paragraphs 2 and 3 above shall carry interest
     at the statutory rate pursuant to section 17 of the Judgments Act
     1838 from the date of this order until the same shall be satisfied.


Dated this 1st Day of February 2019
Case 3:19-cv-04357-LB Document 1 Filed 07/30/19 Page 8 of 8




                             IN THE HIGH COURT OF JUSTICE

                             BUSINESS AND PROPERTY
                             COURTS OF ENGLAND AND
                             WALES

                             LONDON CIRCUIT COMMERCIAL
                             COURT (QBD)

                             BEFORE CHRISTOPHER HANCOCK
                             QC

                             BETWEEN:
                                       LINKLATERS LLP
                                             -and-
                                          NEOS INC




                                           ORDER



                              Linklaters LLP
                              One Silk Street
                              London EC2Y 8HQ
                              Tel: (+44) 20 7456 4401
                              Fax: (+44) 20 7456 2222
